—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered November 14, 1990, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to 25 years to life, unanimously affirmed.
*377Defendant and the deceased had an altercation in the apartment in which defendant and his 86 year old father resided. The evidence overwhelmingly established defendant’s intent to kill the victim. In view of the nature and multiplicity of the wounds (see, e.g., People v Suarez, 160 AD2d 468, lv denied 76 NY2d 796), defendant’s own lack of serious injuries, the inconsistencies in defendant’s own statements, and other evidence, the justification defense was disproved beyond a reasonable doubt.
We find no abuse of discretion in the court’s ruling precluding defendant from eliciting evidence regarding the victim’s alleged service in Vietnam (see generally, People v Miller, 39 NY2d 543). Finally, we find no error in the court’s justification instruction. Concur — Sullivan, J. P., Rosenberger, Ellerin and Rubin, JJ.